UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35413 GREENWAY MEDICAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 58-2412516 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100 Greenway Boulevard Carrollton, GA (Address of Principal Executive Offices) (Zip Code) (770) 836-3100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler o AcceleratedFiler o Non-Accelerated Filer x(Do not check if a smaller reporting company) SmallerReportingCompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox There were 29,672,828 shares of the registrant’s common stock outstanding as of February 12, 2012. GREENWAY MEDICAL TECHNOLOGIES, INC. FORM 10-Q For The Quarterly Period Ended December 31, 2012 INDEX PART I.FINANCIAL INFORMATION Item 1. Condensed Financial Statements (unaudited) 1 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Greenway Medical Technologies, Inc. Condensed Balance Sheets (Amounts in thousands) (Unaudited) December 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of $763 and $720 allowance for doubtfulaccounts atDecember 31, 2012 and June 30, 2012, respectively Inventory Prepaids and other current assets Deferred tax assets Total current assets Property and equipment, net Software development cost, net Acquired intangibles, net Deferred tax assets - noncurrent Goodwill Other assets 40 Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Obligation for purchased technology – Commitments and contingencies(Note 11) Shareholders’ equity: Common stock 3 3 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensedfinancial statements 1 Greenway Medical Technologies, Inc. Condensed Statements of Operations (Amounts in thousands, except per share data) (Unaudited) Three Months Ended December31, Six Months Ended December 31, Revenue: System sales $ Training and consulting services Support services Electronic data interchange and business services Total revenue Cost of revenue: System sales Training and consulting services Support services Electronic data interchange and business services Total cost of revenue Gross profit Operating expenses: Sales, general and administrative Research and development Total operating expenses Operating income loss (1,783 ) Interest income (expense), net (16 ) - (8 ) Other expense, net (17 ) Loss before benefitfor income taxes (1,816 ) Benefit for income taxes ) Net loss (985 ) ) (977 ) ) Preferred stock dividends and change in fair value - - Income (loss) available to common shareholders $ (985 ) $ $ (977 ) $ Per share data: Net income (loss) per share available to common shareholders: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of common shares outstanding Basic Diluted Pro forma net loss per share: Basic and diluted (unaudited) $ ) $ ) Pro forma weighted average number of common shares outstanding: Basic and diluted (unaudited) The accompanying notes are an integral part of these condensed financial statements 2 Greenway Medical Technologies, Inc. Condensed Statements of Cash Flows (Amounts in thousands) (Unaudited) Six Months Ended December 31, Cash flows from operating activities: Net loss $ ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Net stock compensation expense Deferred income tax benefit ) ) Depreciation and amortization Provision for bad debts Changes in current assets and liabilities: Accounts receivable Inventory (2 ) ) Prepaids and other current assets ) Accounts payable and accrued liabilities ) Deferred revenue ) Net cash provided byoperating activities Cash flows from investing activities: Sales of short-term investments Purchases of property and equipment ) ) Acquisition of business and developed technology ) ) Capitalized software development cost ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on obligation for acquired technology ) ) Proceeds from exercise of stock options and warrants, net of issuance costs Contingent consideration paid for prior acquisition ) - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ 35 $ 3 Cash paid for taxes $ $ 58 Non-cash investing and financing activities: Future obligations for acquisition of business and developed technology $ $ - Common stock and obligations for future payments at fair value, given in exchange for acquisition of technology $ - $ The accompanying notes are an integral part of these condensedfinancial statements 3 Greenway Medical Technologies, Inc. Notes to Condensed Financial Statements (Unaudited) Note 1—Basis of Presentation and Description of Company We prepared the accompanying interim condensed financial statements in accordance with the instructions for Form 10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. We believe these condensedfinancial statements reflect all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation. Operating results for the three and six months ended December 31, 2012, are not necessarily indicative of the results that may be expected for our fiscal year ending June30, 2013. For more information regarding our results of operations and financial position, refer to the financial statements and footnotes included in our Form 10-K for our fiscal year ended June 30, 2012, on file with the Securities and Exchange Commission (“SEC”). As appropriate to the context, “Greenway”, the “Company”, and “we”, “us” and “our” are used interchangeably to refer to Greenway Medical Technologies, Inc., originallyincorporated in Georgia in 1998. In connection with our recently completed initial public offering (“IPO”), we reincorporated in Delaware on February 7, 2012. We deliver software and business services solutions through our integrated PrimeSUITE® platform to ambulatory providers throughout the United States. Note 2—Accounting Policies and New Accounting Standards Our accounting policies are consistent with those described in our Significant Accounting Policies for our fiscal year ended June 30, 2012, in our Form 10-K filed with the SEC. New Accounting Standards - In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS. This ASU represents the converged guidance of the FASB and the International Accounting Standards Board on fair value measurement. These amendments have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.” The common requirementsare expected to result in greater comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and International Financial Reporting Standards. The amendments are to be applied prospectively and are effective for fiscal years beginning after December 15, 2011. Adoption of these amendments did not have a material impact on the Company’s financial statements. In June 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220) - Presentation of Comprehensive Income. The amendments to the Codification in this ASU allow an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. This ASU eliminates the option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity. The amendments to the Codification in the ASU do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to netincome. In December 2-12 was issued to defer the effective date relating to these reclassification adjustment requirements. Other provisions of ASU 2011-05are to be applied retrospectively and are effective forfiscal years beginningafter December 15, 2011. Adoption of these provisions did not have a material impact on the Company’s financial statements. 4 In September 2011, the FASB issued 2011-08, Intangibles - Goodwill and Other (Topic 350), Testing Goodwill for Impairment. The Board decided to simplify how companies are required to test goodwill for impairment. Companies now have the option to first assess qualitative factors to determine whether it is more likely than not (likelihood of more than 50%) that the fair value of a reporting unit is less than its carrying amount. If after considering the totality of events and circumstances a company determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, it will not have to perform the two-step impairment test. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Adoption of ASU 2011-08 did not have a material impact on our financial statements. On July 27, 2012, the FASB issued ASU 2012-02, Intangibles—Goodwill and Other (Topic 350) - Testing Indefinite-Lived Intangible Assets for Impairment. The ASU provides entities with an option to first assess qualitative factors to determine whether events or circumstances indicate that it is more likely than not that the indefinite-lived intangible asset is impaired. If an entity concludes that it is more than 50% likely that an indefinite-lived intangible asset is not impaired, no further analysis is required. However, if an entity concludes otherwise, it would be required to determine the fair value of the indefinite-lived intangible asset to measure the amount of actual impairment, if any, as currently required under U.S. GAAP. The ASU is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted. Adoption of these provisions is not expected to have a material impact on the Company’s financial statements. 5 3 - Investments Short-term investments consist of mutual funds, money market funds and U.S. agency and corporate bonds with original maturities greater than three months and remaining maturities of less than one year. Investments are also made in corporate bonds with original maturities of greater than one year but maximum remaining maturities of 18 months; these investments are also included in short-term investments since the Company’s intent is to convert them into cash as may be necessary to meet liquidity needs. At December 31, 2012, all of the Company’s investments were classified as available-for-sale and are reported at fair value with any changes in market value reported as a part of comprehensive income. As of December 31, 2012, gross accumulated unrealized gains and losses for these investments were not material. Fair value is based on the Level 1 or 2 criteria of the fair value hierarchy specified in ASC 820-10, Fair Value Measurements and Disclosures. Investments at fair value consisted of the following: December 31, June 30, Available-for-sale securities (in thousands) Mutual funds $ $ U.S. agency bonds - Corporate bonds Money market funds 45 Total $ $ 4 - Property and Equipment and Other Intangible Assets Property and equipment consists of (in thousands): Estimated December 31, June 30, useful lives Land — $ $ Building 39 years Leasehold improvements Lesser of lease term or 7 years Furniture, fixtures and equipment 3-5 years Purchased software 3 years Acquired technology 3 years $ Less - Accumulated depreciation ) ) Construction in progress Total $ $ 6 Construction of New Facilities and Real Estate Tax Incentive Transaction - In December 2011, we entered into a sale-leaseback transaction pursuant to which we sold certain land and a building under development as our new administrative headquarters located in Carrollton, Georgia. The transaction contemplated a total purchase price of approximately $12.0 million. As of December 31, 2012, approximately $11.6 had been received in cash and simultaneously invested and is subject to an Industrial Revenue Bond financing agreement. The remaining balance of approximately $400,000 contemplated under this agreement will be paid from our resources and the Company has until December 2013 to finalize this balance in a similar fashion. This agreement is intended to permit counties to attract business investment by offering property tax incentives. In accordance with Georgia law, we entered into this sale-leaseback agreement with Carroll County (the “County”) and acquired Industrial Development Revenue Bonds. The arrangement is structured so that our lease payments to the County equal and offset the County’s bond payments to the Company. The Bonds arenon-recourse to the County, our lease payments are pledged to secure repayment of the Bonds, and the lease and bond agreements provide for the legal right of offset. Consequently, the investment and lease obligation related to this arrangement have been offset in our balance sheet. The agreement has a maximum expiration date of 2021. If we had not entered into this transaction, property tax payments would have been higher. We can reacquire such property and terminate the agreement at a nominal price of$10. The subject property is substantially complete and is included in property and equipment - construction in progress in our balance sheet as of December 31, 2012. Cost incurred to date is approximately $12.6 million. The building has a 40-year estimated life and depreciation is expected to commence in thequarter ending March 31, 2013. Software Development Costs – Weapply the provisions of ASC 985-20, Software, Costs of Computer Software to be Sold, Leased or Marketed, which requires the capitalization of costs incurred in connection with the research and development of new software products and enhancements to existing software products once technological feasibility is established. Such costs are amortized on a straight-line basis over the estimated economic life of the related product, which is typically three years. The establishment of technological feasibility and the ongoing assessment of the recoverability of these costs require considerable judgment by management with respect to certain external factors including, but not limited to, anticipated future gross product revenue, estimated economic life, and changes in technology.Capitalized software development costs approximated $3.6 millionand $6.4 million during the three and six months ended December 31, 2012 and $2.8 million and $5.8 million during the three and six months ended December 31, 2011, respectively. Amortization of capitalized software development costs approximated $1.0 million and $2.0 million for the three and six months ended December 31, 2012 and$496,000 and $558,000 for the three and six months ended December 31, 2011. Acquired Technology and Other Assets - In September 2010, the Company acquired certain technology and intellectual property valued at $974,000 in exchange for cash and 50,000 shares of common stock. The acquired technology has an estimated useful life of three years. Amortization is charged to cost ofsystem salesand totaled $86,000 and $172,000 for the three and six months ended December 31, 2012 and $88,000 and $176,000 for the three and six months ended December 31, 2011, respectively. The purchase agreement provided for a potential reduction of the cash portion of the purchase price when and if an IPO of the Company’s common stock were to be completed. Accordingly, in connection with our offering completed in February 2012, the carrying value of this obligation was reduced by approximately $100,000. In October 2011, we acquired certain technology and other assets of CySolutions which we believe has facilitated our penetration of the Federally Qualified Health Center (FQHC) market. Total consideration was $4.0 millionwhich includes approximately $1.0 millioncontingent on attainment of certain performance objectives. These objectives were attained in October 2012 and the contingent consideration paid at that time. Based on an independent valuation, the estimated fair value of total consideration was allocated to acquired intangibles and other assets as follows: Assets Acquired Estimated Fair Value (in thousands) Estimated Useful Life Developed Technology $ 3 years Customer Relationships 5 years Non-competition Agreements 64 3-5 years Goodwill Indefinite Total fair value of consideration $ Amortization of acquired technology is charged to cost of systems sold and totaled $243,000 and $487,000 for the three and six months ended December 31, 2012 and $162,000 for the three and six months ended December 31, 2011. 7 In November 2012, we acquired, via a perpetual source code license agreement, certain technology valued at $1.3 million. The consideration was payable in cash$375,000 of whichis payable at the earlier of March 2013 or acceptance as defined in the agreement. This technology provides certain analytics functionality in our application and has an estimated useful life of 3 years. Amortization is charged to cost of systems sales and totaled $35,000 for the three and six months ended December 31, 2012. 8 OnDecember 31, 2012, we effected theacquisition of the assets of GHN-Online, Inc. (“GHN”) in exchange for cash consideration totaling $5.5 million. Of this amount $2 millionwas paid at closing and the remainder was paid subsequent to December 31. GHN provides clearinghouse and revenue cycle services to healthcare providers and we believe the technology acquired will enable us to offer better solutions to connect our customers with their payers for the purposes of improving their revenue cycle management processes and outcomes. Pending completion of a valuation of the identifiable intangibles, the consideration of $5.5 million is allocated, preliminarily, to the following assets: Assets Acquired Estimated Fair Value (in thousands) Estimated Useful Life Net Working Capital $ 70 N/A Property and Equipment 3 years Developed Technology 3 years Customer Relationships 9years Non-competition Agreements 3-5 years Trademarks 10years Goodwill Indefinite Total fair value of consideration $ The expected benefits of the synergies described above give rise to the fair value assigned to goodwill. 5 - Transactions with Related Parties Effective July 1, 2000, the Company entered into an agreement to lease the corporate office from Green Family Real Estate, LLC, an entity controlled by the Company’s Chairman, for approximately $20,000 per month, plus annual adjustments for inflation, until June 30, 2015 (see Note 11). In 2000, the Company entered into an agreement to rent on an hourly basis an airplane from Greenway Air, LLC, an entity controlled by the Company’s Chairman. Expenses incurred related to this agreement were approximately $45,000 and $64,000 for the three and six months endedDecember 31,2012 and $20,000 and $25,000 for the three and six months ended December 31,2011.In March 2002, the Company purchased a 1% interest in Greenway Air, LLC, for $12,500 and in September 2012 paid $427,000 to purchase an additional 15.75% interest. This investment is recorded at cost in the accompanying balance sheets. The Company has considered applicable guidance regarding variable interest entities and has determined that neither of these arrangements is such an entity. The Company has two institutional shareholders who, as of December 31, 2012, collectively owned approximately 42% (24% for one investor and 18% for the other) of the Company’s common stock. One representative of each of these institutional shareholders sits on the Company’s Board of Directors. Given this substantial ownership position, these shareholders are able individually, and collectively, to exercise substantial influence over the affairs of the Company. 9 6 - Credit Facility The Company’sfacility provides financing up to $5.0 million, based on eligible receivables, with interest at LIBOR plus 275 basis points, is secured by a pledge of the Company’s assets and contains customary provisions regarding covenants including a prohibition on payment of cash dividends. There were no amounts outstanding on the credit facility at December 31, 2012, and the full amount of the facility was available. This facility expires in March 2013 andthe Company is currently in discussions for a new facility. 7 - Shareholders’ Equity On February 1, 2012, our registration statement on Form S-1 (No. 333-175619) was declared effective, and on February 7, 2012, we consummated the IPO consisting of the sale of 7,666,667 shares of our common stock at a price of $10.00 per share, including 6,388,833 shares (including the underwriters’ exercise of their over-allotment option to purchase an addition 1,000,000 shares) issued and sold by us.Following the sale of the shares in connection with the closing of the IPO, the offering terminated. As a result of the offering, including the underwriters’ over-allotment option, we received total net proceeds of approximately $56.4 million, after deducting total expenses of $7.5 million, consisting of underwriting discounts and commissions of $4.5 million and offering-related expenses of approximately $3.0 million. We used a portion of the net proceeds from the IPO to pay $23.3 million cash to holders of our outstanding preferred stock concurrently with the conversion of such shares into shares of common stockin connection withthe closing of the IPO. Certain holders of our outstanding preferred stock who received cash payments included certain executive officers and directors. We used approximately $12.0 million of proceeds to finance the construction of new facilities to accommodate the growth of our business and through December 31, 2012, have used approximately $3.9 million in connection with acquisitions. We intend to use the remaining proceeds for working capital and general corporate purposes, which may include financing our growth, developing new technology solutions and services, and funding capital expenditures, acquisitions and investments. The Company currently does not have any pending material acquisitions. We did not receive any proceeds from the sale of shares by the selling stockholders. There has been no material change in the use of proceeds from the IPO as described in the Prospectus under “Use of Proceeds”. As indicated above, in connection with the IPO all of the convertible preferred stock outstanding automatically converted into shares of common stock.Concurrent with the IPO, the Company increased the authorized common stock and modified the par value to $0.0001 per share. 10 Stock authorized, issued and outstanding, after effect of the foregoing, is summarized (in thousands) as follows: December 31, 2012 June 30, 2012 Common Stock Preferred Common Stock Preferred Authorized Issued - - Outstanding - - Stock Options - On November16, 2011, we adopted, and on December 16, 2011, we received shareholder approval of the Greenway Medical Technologies, Inc. 2011 Stock Plan (the “2011 Plan”) which provides for issuance of equity awards for up to 3.0 million shares of our common stock. Effective with the completion of our IPO, equity awards will occur only under the 2011 Plan. Options granted to purchase shares of our common stock related to these plans were 884,900 for the six months endedDecember 31,2012 and 34,553 and 296,151 for the three and six months ended December 31,2011, respectively. No options were granted for the three-month period ended December 31, 2012. We also have options granted, fully-vested and outstanding under our 1999 and 2004 Stock Plans. At December 31, 2012, approximately 3.9 million options were outstanding; no further grants will be made under either of these prior plans. We expense stock compensation costs in the cost of sales, selling, general and administrative and research and developmentexpense line items of our Condensed Statements of Operations over the vesting periods of each grant. For the three and six months ended December31, 2012, we expensed $1.0 million and $2.1 million, respectively, and for the three and six months ended December 31, 2011, we expensed $0.4 million and $1.5 million, respectively, in connection with outstanding option awards. As of December 31, 2012, there was $12.4 million of total unrecognized compensation cost related to non-vested awards granted under the various Plans. This cost is expected to be recognized over a period oftwo years. 8 - Fair Value of Financial Instruments The book values of cash and cash equivalents, accounts receivable and accounts payable approximate their fair values, principally because of the short-term maturities of these instruments. As provided by their terms, the Company’s Series A and Series B Convertible Preferred Stock issuanceswere carried at estimated fair value based on the greater of a) liquidation preference including accrued dividends or b) fair value of these instruments largely based on independent appraisals.All preferred stock was converted to common shares at our IPO. The Company applies ASC 820, Fair Value Measurements and Disclosures, with respect to fair value of (a) nonfinancial assets and liabilities that are recognized or disclosed at fair value in the Company’s financial statements on a recurring basis and (b) all financial assets and liabilities. The Company applies the aspects of ASC 820 relative to nonfinancial assets and liabilities that are measured at fair value, but are recognized and disclosed at fair value on a nonrecurring basis but elects not to apply the fair value option. ASC 820 prioritizes the inputs used in measuring fair value as follows: Level 1 — Quoted market prices in active markets for identical assets or liabilities; Level 2 — Observable inputs other than those included in Level 1 (for example, quoted market prices for similar assets in active markets or quoted market prices for identical assets in inactive markets); and Level 3 — Unobservable inputs reflecting management’s own assumptions about the inputs used in estimating the value of the asset. 11 The Company’s financial instruments measured at fair value as of December 31, 2012, and June 30, 2012, consisted of (in thousands): Balance Sheet Fair Value Hierarchy
